Exhibit 10.1

FLEETWOOD ENTERPRISES, INC.
2007 STOCK INCENTIVE PLAN

1.                 Purpose

The purpose of the Fleetwood Enterprises, Inc. 2007 Stock Incentive Plan (the
“Plan”) is to advance the interests of Fleetwood Enterprises, Inc. (the
“Company”) by stimulating the efforts of employees, officers and, to the extent
provided by Section 5(d), non-employee directors, in each case who are selected
to be participants, by heightening the desire of such persons to continue
working toward and contributing to the success and progress of the Company. The
Plan supersedes the Company’s 1992 Stock-Based Incentive Compensation Plan and
1992 Non-Employee Director Stock Option Plan with respect to future awards, and
provides for the grant of Incentive and Nonqualified Stock Options, Stock
Appreciation Rights, Restricted Stock and Restricted Stock Units, any of which
may be performance-based, and for Incentive Bonuses, which may be paid in cash
or stock or a combination thereof, as determined by the Administrator.

2.                 Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

(a)           “Administrator” means the Administrator of the Plan in accordance
with Section 18.

(b)           “Award” means an Incentive Stock Option, Nonqualified Stock
Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit or
Incentive Bonus granted to a Participant pursuant to the provisions of the Plan,
any of which the Administrator may structure to qualify in whole or in part as a
Performance Award.

(c)           “Award Agreement” means a written agreement or other instrument as
may be approved from time to time by the Administrator implementing the grant of
each Award. An Agreement may be in the form of an agreement to be executed by
both the Participant and the Company (or an authorized representative of the
Company) or certificates, notices or similar instruments as approved by the
Administrator.

(d)           “Board” means the board of directors of the Company.

(e)           “Change in Control” means the following and shall be deemed to
occur if any of the following events occur:

(i)            The acquisition (other than from the Company) by any person,
entity or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act (excluding, for this purpose, the Company or its subsidiaries, or
any executive benefit plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty-five percent (25%) or more of either the then-outstanding shares of
common stock or the combined voting power of the Company’s then-outstanding
voting securities entitled to vote generally in the election of directors;

(ii)           Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders,
is approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) shall, for the purposes of this Plan, be considered as though such
person were a member of the Incumbent Board;

1


--------------------------------------------------------------------------------


(iii)          A merger or consolidation with any other corporation is
consummated, other than

(A)          a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of another entity) more than 50% of the combined voting power of the
voting securities of the Company or such other entity outstanding immediately
after such merger or consolidation, and

(B)           a merger or consolidation effected to implement a recapitalization
of the Company (or similar transaction) in which no person acquires 25% or more
of the combined voting power of the Company’s then outstanding voting
securities; or

(iv)          A plan of complete liquidation of the Company or an agreement for
the sale or other disposition by the Company of all or substantially all of the
Company’s assets is consummated.

Notwithstanding the preceding provisions of this Section 2(e), a Change in
Control shall not be deemed to have occurred (1) if the “person” described in
the preceding provisions of this Paragraph is an underwriter or underwriting
syndicate that has acquired the ownership of 50% or more of the combined voting
power of the Company’s then outstanding voting securities solely in connection
with a public offering of the Company’s securities; (2) if the “person”
described in the preceding provisions of this Paragraph is an employee stock
ownership plan or other employee benefit plan maintained by the Company that is
qualified under the provisions of the Employee Retirement Income Security Act of
1974, as amended; or (3)  if the person described in clause (i) of the preceding
provisions of this Paragraph would not otherwise be a beneficial owner of 25% or
more of the combined voting power of the Company’s then outstanding voting
securities but for a reduction in the number of outstanding voting securities
resulting from a stock repurchase program or other similar plan of the Company
or from a self tender offer of the Company, which plan or tender offer commenced
on or after the date hereof, provided, however, that the term “person” shall
include such person from and after the first date upon which (A) such person,
since the date of the commencement of such plan or tender offer, shall have
acquired beneficial ownership of, in the aggregate, a number of voting
securities of the Company equal to 1% or more of the voting securities of the
Company then outstanding and (B) such person, together with all affiliates and
associates of such person, shall beneficially own 25% or more the voting
securities of the Company then outstanding.

(f)            “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the rulings and regulations issues thereunder.

(g)           “Company” means Fleetwood Enterprises, Inc., a Delaware
corporation.

(h)           “Continued Employment” refers to uninterrupted service for the
Company.

(i)            “Early Retirement” has the meaning specified by the Administrator
in the terms of an Award Agreement or, in the absence of any such term, for
Participants other than Non-employee Directors shall mean retirement from active
employment with the Company and its Subsidiaries on or after age 55 with 10 or
more years of service. This does not apply in situations pursuant to any
Termination For Cause or pursuant to any termination for unsatisfactory
performance, or where the participant has become an employee of or independent
contractor to any other organization that competes with the Company in the
recreational vehicle or manufactured or modular housing industries, all as
determined by the Company.

(j)            “Fair Market Value” means the closing selling price for the
Common Stock reported on the applicable composite tape or other comparable
reporting system on the applicable date, or if the applicable date is not a
trading day, on the most recent trading day immediately prior to the applicable
date; or if closing selling prices are not regularly reported for the Common
Stock then the Fair Market Value shall be such value as the Committee in good
faith determines.

2


--------------------------------------------------------------------------------


(k)           “Incentive Bonus” means a bonus opportunity awarded under
Section 9 pursuant to which a Participant may become entitled to receive an
amount based on satisfaction of such performance criteria as are specified in
the Award Agreement.

(l)            “Independent Director” refers to a Director of the Company who is
an Independent Director as defined by the New York Stock Exchange listing
standards.

(m)          “Incentive Stock Option” means a stock option that is intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.

(n)           “Non-Employee Director” means each person who is, or is elected to
be, a member of the Board and who is not an employee of the Company or any
Subsidiary.

(o)           “Nonqualified Stock Option” means a stock option that is not
intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Code.

(p)           “Option” means an Incentive Stock Option and/or a Nonqualified
Stock Option granted pursuant to Section 6 of the Plan.

(q)           “Participant” means any individual described in Section 3 to whom
Awards have been granted from time to time by the Administrator and any
authorized transferee of such individual.

(r)            “Performance Award” means an Award, the grant, issuance,
retention, vesting or settlement of which is subject to satisfaction of one or
more Qualifying Performance Criteria established pursuant to Section 13.

(s)           “Plan” means the Fleetwood Enterprises, Inc. 2007 Stock Incentive
Plan as set forth herein and as amended from time to time.

(t)            “Prior Plans” mean the Company’s 1992 Stock-Based Incentive
Compensation Plan and 1992 Non-Employee Director Stock Option Plan.

(u)           “Qualifying Performance Criteria” has the meaning set forth in
Section 13(b).

(v)           “Restricted Stock” means Shares granted pursuant to Section 8.

(w)          “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Section 8 for which Shares or cash in lieu thereof may be issued in
the future.

(x)            “Retirement” has the meaning specified by the Administrator in
the terms of an Award Agreement or, in the absence of any such term, (i) for
Participants other than Non-Employee Directors shall mean retirement from active
employment with the Company and its Subsidiaries at or after age 65, provided
that the Participant has not become an employee of or independent contractor to
any other organization that competes with the Company in the recreational
vehicle or manufactured or modular housing industries, and (ii) for Non-Employee
Directors shall mean retirement from service as a member of the Board at the end
of a regular term in office. The determination of the Administrator as to an
individual’s Retirement shall be conclusive on all parties.

(y)           “Section 409A” shall mean Section 409A of the Code, or any
successor provision, and applicable Treasury Regulations and other applicable
guidance thereunder

(z)            “Share” means a share of the Company’s common stock, par value
$1.00, subject to adjustment as provided in Section 12.

(aa)         “Specified Employee” shall mean a specified employee as defined in
Code Section 409A(a)(2)(B) or applicable proposed or final regulations under
Code Section 409A.

3


--------------------------------------------------------------------------------


(bb)         “Stock Appreciation Right” means a right granted pursuant to
Section 7 that entitles the Participant to receive, in cash or Shares or a
combination thereof, as determined by the Administrator, value equal to or
otherwise based on the excess of (i) the market price of a specified number of
Shares at the time of exercise over (ii) the exercise price of the right, as
established by the Administrator on the date of grant.

(cc)         “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company where each of the
corporations in the unbroken chain other than the last corporation owns stock
possessing at least 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain, and if
specifically determined by the Administrator in the context other than with
respect to Incentive Stock Options, may include an entity in which the Company
has a significant ownership interest or that is directly or indirectly
controlled by the Company.

(dd)         “Termination For Cause” refers to termination of an Participant’s
service in a manner either consistent with the definition of “Cause” as outlined
in a written agreement between the Participant and the Company, or the
intentional dishonest, illegal or insubordinate conduct which is materially
injurious to the Company or a subsidiary, or the breach of any provision of any
employment, nondisclosure, non-competition or similar agreement. The
Administrator, in its sole discretion, shall determine whether circumstances
warrant a Termination For Cause.

(ee)         “Termination of Employment” means ceasing to serve as a full-time
employee of the Company and its Subsidiaries or, with respect to a Non-Employee
Director, ceasing to serve as such for the Company, except that with respect to
all or any Awards held by a Participant (i) the Administrator may determine,
subject to Section 6(d), that an approved leave of absence or approved
employment on a less than full-time basis is not considered a Termination of
Employment, (ii) the Administrator may determine that a transition of employment
to service with a partnership, joint venture or corporation not meeting the
requirements of a Subsidiary in which the Company or a Subsidiary is a party is
not considered a Termination of Employment, (iii) service as a member of the
Board shall constitute Continued Employment with respect to Awards granted to a
Participant while he or she served as an employee and (iv) service as an
employee of the Company or a Subsidiary shall constitute Continued Employment
with respect to Awards granted to a Participant while he or she served as a
member of the Board. The Administrator shall determine whether any corporate
transaction, such as a sale or spin-off of a division or subsidiary that employs
a Participant, shall be deemed to result in a termination of employment with the
Company and its Subsidiaries for purposes of any affected Participant’s Options,
and the Administrator’s decision shall be final and binding.

(ff)           “Total and Permanent Disablement” has the meaning specified by
the Administrator in the terms of an Award Agreement or, in the absence of any
such term or in the case of an Option intending to qualify as an Incentive Stock
Option, the inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. The determination of the
Administrator as to an individual’s Total and Permanent Disablement shall be
conclusive on all parties.

3.                 Eligibility

Any person who is a current or prospective officer or employee (including any
Board Member who is also an employee, in his or her capacity as such) of the
Company or of any Subsidiary shall be eligible for selection by the
Administrator for the grant of Awards hereunder. To the extent provided by
Section 5(d), any Non-Employee Director shall be eligible for the grant of
Awards hereunder as determined by the Administrator. Options intending to
qualify as Incentive Stock Options may only be granted to employees

4


--------------------------------------------------------------------------------


of the Company or any Subsidiary within the meaning of the Code, as selected by
the Administrator. For purposes of this Plan, the Chairman of the Board’s status
as an employee shall be determined by the Administrator.

4.                 Effective Date and Termination of Plan

This Plan was adopted by the Board as of June 12, 2007, and it will become
effective (the “Effective Date”) when it is approved by the Company’s
stockholders. All Awards granted under this Plan are subject to, and may not be
exercised before, the approval of this Plan by the stockholders prior to the
first anniversary date of the effective date of the Plan, by the affirmative
vote of the holders of a majority of the outstanding Shares of the Company
present, or represented by proxy, and entitled to vote, at a meeting of the
Company’s stockholders or by written consent in accordance with the laws of the
State of Delaware; provided that if such approval by the stockholders of the
Company is not forthcoming, all Awards previously granted under this Plan shall
be void. The Plan shall remain available for the grant of Awards until the tenth
(10th) anniversary of the Effective Date. Notwithstanding the foregoing, the
Plan may be terminated at such earlier time as the Board may determine.
Termination of the Plan will not affect the rights and obligations of the
Participants and the Company arising under Awards theretofore granted and then
in effect.

5.                 Shares Subject to the Plan and to Awards

(a)   Aggregate Limits.   The aggregate number of Shares issuable pursuant to
all Awards shall not exceed 5,000,000, plus (i) any Shares that were authorized
for issuance under the Prior Plans that, as of September 11, 2007, remain
available for issuance under the Prior Plans (not including any Shares that are
subject to, as of September 11, 2007, outstanding awards under the Prior Plans
or any Shares that prior to September 11, 2007 were issued pursuant to awards
granted under the Prior Plans) and (ii) any Shares subject to outstanding awards
under the Prior Plans as of September 11, 2007, that on or after such date cease
for any reason to be subject to such awards (other than by reason of exercise or
settlement of the awards to the extent they are exercised for or settled in
vested and nonforfeitable shares); provided that any Shares granted under
Options or Stock Appreciation Rights shall be counted against this limit on a
one-for-one basis and any Shares granted as Awards other than Options or Stock
Appreciation Rights shall be counted against this limit as 1.67 Shares for every
one (1) Share subject to such Award. The aggregate number of Shares available
for grant under this Plan and the number of Shares subject to outstanding Awards
shall be subject to adjustment as provided in Section 12. The Shares issued
pursuant to Awards granted under this Plan may be shares that are authorized and
unissued or shares that were reacquired by the Company, including shares
purchased in the open market.

(b)   Issuance of Shares.   For purposes of Section 5(a), the aggregate number
of Shares issued under this Plan at any time shall equal only the number of
Shares actually issued upon exercise or settlement of an Award. Notwithstanding
the foregoing, Shares subject to an Award under the Plan may not again be made
available for issuance under the Plan if such Shares are: (i) Shares that were
subject to a stock-settled Stock Appreciation Right and were not issued upon the
net settlement or net exercise of such Stock Appreciation Right, (ii) Shares
used to pay the exercise price of an Option, (iii) Shares delivered to or
withheld by the Company to pay the withholding taxes related to an Option or a
Stock Appreciation Right, or (iv) Shares repurchased on the open market with the
proceeds of an Option exercise. Shares subject to Awards that have been
canceled, expired, forfeited or otherwise not issued under an Award and Shares
subject to Awards settled in cash shall not count as Shares issued under this
Plan.

(c)   Code Limits.   The aggregate number of Shares subject to Option or Stock
Appreciation Right Awards granted under this Plan during any calendar year to
any one Participant shall not exceed 900,000 and the aggregate number of Shares
subject to awards other than Options or Stock Appreciation Rights granted under
this Plan during any calendar year to any one Participant shall not exceed
450,000; which

5


--------------------------------------------------------------------------------


shall be calculated and adjusted pursuant to Section 12 only to the extent that
such calculation or adjustment will not affect the status of any Award intended
to qualify as “performance-based compensation” under Section 162(m) of the Code
but which number shall not count any tandem Stock Appreciation Rights (as
defined in Section 7). The aggregate number of Shares that may be issued
pursuant to the exercise of Incentive Stock Options granted under this Plan
shall not exceed 5,000,000 which number shall be calculated and adjusted
pursuant to Section 12 only to the extent that such calculation or adjustment
will not affect the status of any option intended to qualify as an Incentive
Stock Option under Section 422 of the Code. The maximum cash amount payable
pursuant to that portion of an Incentive Bonus granted in any calendar year to
any Participant under this Plan that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall not
exceed $3,250,000 dollars

(d)   Director Awards.   The aggregate number of Shares under all Awards,
including Shares subject to Options and Stock Appreciation Rights, granted under
this Plan during any calendar year to any one Non-Employee Director shall be an
amount of $50,000, provided, however, that commencing in fiscal year 2009, if at
any time the Board determines that an increase in the foregoing limit is
recommended based upon corporate performance and best practices of peer
companies, the Board, is its sole discretion, may increase such amount, but in
no event shall the amount of foregoing limit exceed $100,000, provided, however,
that in the calendar year in which a Non-Employee Director first joins the Board
of Directors or is first designated as Chairman of the Board of Directors or
Lead Director, the maximum number of shares subject to Awards granted to the
Participant may be up to two hundred percent (200%) of the foregoing limit and
the foregoing limit shall not count any tandem Stock Appreciation Rights (as
defined in Section 7).

6.                 Options

(a)   Option Awards.   Options may be granted at any time and from time to time
prior to the termination of the Plan to Participants as determined by the
Administrator. No Participant shall have any rights as a stockholder with
respect to any Shares subject to Option hereunder until said Shares have been
issued. Each Option shall be evidenced by an Award Agreement. Options granted
pursuant to the Plan need not be identical but each Option must contain and be
subject to the terms and conditions set forth below.

(b)   Price.   The Administrator will establish the exercise price per Share
under each Option, which, in no event will be less than the Fair Market Value of
the Shares on the date of grant; provided, however, that the exercise price per
Share with respect to an Option that is granted in connection with a merger or
other acquisition as a substitute or replacement award for options held by
optionees of the acquired entity may be less than 100% of the market price of
the Shares on the date such Option is granted if such exercise price is based on
a formula set forth in the terms of the options held by such optionees or in the
terms of the agreement providing for such merger or other acquisition. The
exercise price of any Option may be paid in Shares, cash or a combination
thereof, as determined by the Administrator, including an irrevocable commitment
by a broker to pay over such amount from a sale of the Shares issuable under an
Option, the delivery of previously owned Shares and withholding of Shares
deliverable upon exercise.

(c)   No Repricing without Stockholder Approval.   Other than in connection with
a change in the Company’s capitalization (as described in Section 12) the
exercise price of an Option may not be reduced without stockholder approval
(including canceling previously awarded Options and regranting them with a lower
exercise price).

(d)   Provisions Applicable to Options.   The date on which Options become
exercisable shall be determined at the sole discretion of the Administrator and
set forth in an Award Agreement. To the extent that a grant of an Option is to
vest based upon the Continued Employment of the Participant, subject to

6


--------------------------------------------------------------------------------


Section 6(e) and Section 20, no portion of the Award shall vest sooner than one
(1) year from the date of grant (or such longer period as the Administrator may
determine, but in each case subject to Section 6(e) and Section 20 hereof.
Unless provided otherwise in the applicable Award Agreement, to the extent that
the Administrator determines that an approved leave of absence or employment on
a less than full-time basis is not a Termination of employment, the vesting
period and/or exercisability of an Option shall be adjusted by the Administrator
during or to reflect the effects of any period during which the Participant is
on an approved leave of absence or is employed on a less than full-time basis.

(e)   Term of Options and Termination of Employment   The Administrator shall
establish the term of each Option, which in no case shall exceed a period of ten
(10) years from the date of grant. Unless an Option earlier expires upon the
expiration date established pursuant to the foregoing sentence, upon the
termination of the Participant’s employment, his or her rights to exercise an
Option then held shall be only as follows, unless the Administrator specifies
otherwise:

(1)   Death.   Upon the death of a Participant while in the employ of the
Company or any Subsidiary or while serving as a member of the Board, all of the
Participant’s Options then held shall be exercisable by his or her estate, heir
or beneficiary for up to one (1) year from the date of death. Any and all of the
deceased Participant’s Options that are not exercised during the one (1) year
commencing on the date of death shall terminate as of the end of such one
(1) year period, or sooner pursuant to the original term of the Option.

If a Participant should die within thirty (30) days of his or her termination of
employment with the Company and its Subsidiaries, an Option shall be exercisable
by his or her estate, heir or beneficiary at any time during the one (1) year
period commencing on the date of termination, but only to the extent of the
number of Shares as to which such Option was exercisable as of the date of such
termination. Any and all of the deceased Participant’s Options that are not
exercised during the one (1) year period commencing on the date of termination
shall terminate as of the end of such one (1) year period, or sooner pursuant to
the original term of the Option.

A Participant’s estate shall mean his or her legal representative or other
person who so acquires the right to exercise the Option by bequest or
inheritance or by reason of the death of the Participant.

(2)   Total and Permanent Disablement.   Upon the Total and Permanent
Disablement of a Participant, the Participant’s unvested options shall continue
to vest based on their original vesting schedule for up to one (1) year from the
date of Total and Permanent Disablement. Options that are exercisable as of the
date of Total and Permanent Disablement, or become exercisable subsequent to the
date of Total and Permanent Disablement will expire one (1) year from the date
of Total and Permanent Disablement, or sooner pursuant to the original term of
the Option. In the case of Participants who are also Non-Employee Directors, all
of the Participant’s Options then held shall become exercisable and remain
exercisable for up to one (1) year from the date of Total and Permanent
Disablement. Options that are exercisable as of the date of Total and Permanent
Disablement, or become exercisable subsequent to the date of Total and Permanent
Disablement will expire one (1) year from the date of date of Total and
Permanent Disablement, or sooner pursuant to the original term of the option.

(3)   Retirement.   Upon Retirement of a Participant, the Participant’s Options
held shall become, and remain, exercisable for up to three (3) years from the
date of Retirement. Any and all of the Participant’s Options that are not
exercised during the three (3) year period commencing on the date of Retirement
shall terminate as of the end of such three (3) year period, or sooner pursuant
to the original term of the option.

(4)   Early Retirement.   Upon Early Retirement of a Participant, the
Participant’s unvested options shall continue to vest based on their original
vesting schedule for up to three (3) years from

7


--------------------------------------------------------------------------------


the date of Early Retirement. Any and all of the Participant’s Options that are
not exercised during the three (3) year period commencing on the date of Early
Retirement shall terminate as of the end of such three (3) year period, or
sooner pursuant to the original term of the option.

(5)   Termination for Cause.   If a Participant’s service terminates due to a
Termination For Cause, all outstanding Awards held by the Participant (whether
vested or unvested) will be terminated as of the commencement of business on the
date of Termination for Cause.

(6)   Other Reasons.   Upon the date of a termination of a Participant’s
employment for any reason other than those stated above in Sections 6(e)(1),
(e)(2), (e)(3), (e)(4), (e)(5) or as described in Section 15, (A) to the extent
that any Option is not exercisable as of such termination date, such portion of
the Option shall remain unexercisable and shall terminate as of such date, and
(B) to the extent that any Option is exercisable as of such termination date,
such portion of the Option shall expire on the earlier of (i) ninety (90) days
following such date and (ii) the expiration date of such Option.

(f)   Incentive Stock Options.   Notwithstanding anything to the contrary in
this Section 6, in the case of the grant of an Option intending to qualify as an
Incentive Stock Option: (i) if the Participant owns stock possessing more than
10 percent of the combined voting power of all classes of stock of the Company
(a “10% Shareholder”), the exercise price of such Option must be at least 110
percent of the fair market value of the Shares on the date of grant and the
Option must expire within a period of not more than five (5) years from the date
of grant, and (ii) termination of employment will occur when the person to whom
an Award was granted ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company and its Subsidiaries. Notwithstanding anything in this Section 6 to the
contrary, options designated as Incentive Stock Options shall not be eligible
for treatment under the Code as Incentive Stock Options (and will be deemed to
be Nonqualified Stock Options) to the extent that either (a) the aggregate fair
market value of Shares (determined as of the time of grant) with respect to
which such Options are exercisable for the first time by the Participant during
any calendar year (under all plans of the Company and any Subsidiary) exceeds
$100,000, taking Options into account in the order in which they were granted,
or (b) such Options otherwise remain exercisable but are not exercised within
three (3) months of Termination of employment (or such other period of time
provided in Section 422 of the Code).

7.                 Stock Appreciation Rights

Stock Appreciation Rights may be granted to Participants from time to time
either in tandem with or as a component of other Awards granted under the Plan
(“tandem Stock Appreciation Rights”) or not in conjunction with other Awards
(“freestanding Stock Appreciation Rights”) and may, but need not, relate to a
specific Option granted under Section 6. The provisions of Stock Appreciation
Rights need not be the same with respect to each grant or each recipient. Any
Stock Appreciation Right granted in tandem with an Award may be granted at the
same time such Award is granted or at any time thereafter before exercise or
expiration of such Award. All freestanding Stock Appreciation Rights shall be
granted subject to the same terms and conditions applicable to Options as set
forth in Section 6 and all tandem Stock Appreciation Rights shall have the same
exercise price, vesting, exercisability, forfeiture and termination provisions
as the Award to which they relate. Subject to the provisions of Section 6 and
the immediately preceding sentence, the Administrator may impose such other
conditions or restrictions on any Stock Appreciation Right as it shall deem
appropriate. Stock Appreciation Rights may be settled in Shares, cash or a
combination thereof, as determined by the Administrator and set forth in the
applicable Award Agreement. Other than in connection with a change in the
Company’s capitalization (as described in Section 12) the exercise price of
Stock Appreciation Rights may not be reduced without stockholder approval
(including canceling previously awarded Stock Appreciation Rights and regranting
them with a lower exercise price).

 

8


--------------------------------------------------------------------------------


8.   Restricted Stock and Restricted Stock Units

(a)   Restricted Stock and Restricted Stock Unit Awards.   Restricted Stock and
Restricted Stock Units may be granted at any time and from time to time prior to
the termination of the Plan to Participants as determined by the Administrator.
Restricted Stock is an award or issuance of Shares the grant, issuance,
retention, vesting and/or transferability of which is subject during specified
periods of time to such conditions (including Continued Employment or
performance conditions) and terms as the Administrator deems appropriate.
Restricted Stock Units are Awards denominated in units of Shares under which the
issuance of Shares is subject to such conditions (including continued employment
or performance conditions) and terms as the Administrator deems appropriate.
Each grant of Restricted Stock and Restricted Stock Units shall be evidenced by
an Award Agreement. Unless determined otherwise by the Administrator, each
Restricted Stock Unit will be equal to one Share and will entitle a Participant
to either the issuance of Shares or payment of an amount of cash determined with
reference to the value of Shares. To the extent determined by the Administrator,
Restricted Stock and Restricted Stock Units may be satisfied or settled in
Shares, cash or a combination thereof. Restricted Stock and Restricted Stock
Units granted pursuant to the Plan need not be identical but each grant of
Restricted Stock and Restricted Stock Units must contain and be subject to the
terms and conditions set forth below.

(b)   Contents of Agreement.   Each Award Agreement shall contain provisions
regarding (i) the number of Shares or Restricted Stock Units subject to such
Award or a formula for determining such number, (ii) the purchase price of the
Shares, if any, and the means of payment, (iii) the performance criteria, if
any, and level of achievement versus these criteria that shall determine the
number of Shares or Restricted Stock Units granted, issued, retainable and/or
vested, (iv) such terms and conditions on the grant, issuance, vesting and/or
forfeiture of the Shares or Restricted Stock Units as may be determined from
time to time by the Administrator, (v) the term of the performance period, if
any, as to which performance will be measured for determining the number of such
Shares or Restricted Stock Units, and (vi) restrictions on the transferability
of the Shares or Restricted Stock Units. Shares issued under a Restricted Stock
Award may be issued in the name of the Participant and held by the Participant
or held by the Company, in each case as the Administrator may provide.

(c)   Vesting and Performance Criteria.   The grant, issuance, retention,
vesting and/or settlement of shares of Restricted Stock and Restricted Stock
Units will occur when and in such installments as the Administrator determines
or under criteria the Administrator establishes, which may include Qualifying
Performance Criteria. The grant, issuance, retention, vesting and/or settlement
of Shares under any such Award that is based on performance criteria and level
of achievement versus such criteria will be subject to a performance period of
not less than one (1) year, and the grant, issuance, retention, vesting and/or
settlement of Shares under any Restricted Stock or Restricted Stock Unit Award
that is based solely upon Continued Employment and/or the passage of time may
not vest or be settled in full over a period of less than three (3) years but
may be subject to pro-rata vesting over such period, except that the
Administrator may provide for the satisfaction and/or lapse of all conditions
under any such Award in the event of the Participant’s death, disability,
Retirement or in connection with a Change in Control of the Company, and the
Administrator may provide that any such restriction or limitation will not apply
in the case of a Restricted Stock or Restricted Stock Unit Award that is issued
in payment or settlement of compensation that has been earned by the
Participant. Notwithstanding anything in this Plan to the contrary, the
performance criteria for any Restricted Stock or Restricted Stock Unit that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code will be a measure based on one or more Qualifying
Performance Criteria selected by the Administrator and specified when the Award
is granted.

(d)   Discretionary Adjustments and Limits.   Subject to the limits imposed
under Section 162(m) of the Code for Awards that are intended to qualify as
“performance-based compensation,” notwithstanding the satisfaction of any
performance goals, the number of Shares granted, issued, retainable and/or
vested

9


--------------------------------------------------------------------------------


under an Award of Restricted Stock or Restricted Stock Units on account of
either financial performance or personal performance evaluations may, to the
extent specified in the Award Agreement, be reduced, but not increased, by the
Administrator on the basis of such further considerations as the Administrator
shall determine.

(e)   Voting Rights.   Unless otherwise determined by the Administrator,
Participants holding shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those shares during the period of
restriction. Participants shall have no voting rights with respect to Shares
underlying Restricted Stock Units unless and until such Shares are reflected as
issued and outstanding shares on the Company’s stock ledger.

(f)   Dividends and Distributions.   Participants in whose name Restricted Stock
is granted shall be entitled to receive all dividends and other distributions
paid with respect to those Shares, unless determined otherwise by the
Administrator. The Administrator will determine whether any such dividends or
distributions will be automatically reinvested in additional shares of
Restricted Stock and subject to the same restrictions on transferability as the
Restricted Stock with respect to which they were distributed or whether such
dividends or distributions will be paid in cash. Shares underlying Restricted
Stock Units shall be entitled to dividends or dividend equivalents only to the
extent provided by the Administrator.

(g)   Effect of Termination of Employment.   Except as otherwise determined by
the Committee and provided in an Award Agreement:

(i)            in the event a Participant’s employment with the Company shall
terminate for any reason, other than: Death, Total and Permanent Disablement,
Early Retirement, or Retirement, all Awards under the Plan whose restrictions
have not lapsed will be forfeited;

(ii)           in the case of the Death of a Participant, Awards held by the
Participant at the time of death or Disability that vest based on Continued
Employment will accelerate, fully vest and be distributed to the Participant’s
legal representatives or heirs in the case of death. In the case of Participants
who are also Non-Employee Directors all of the Participant’s Awards then held
shall continue to vest pursuant to their original vesting schedule for one
(1) year from the date of Death. Any Awards that remain unvested on the date
that is one (1) year from the date of Death will be forfeited;

(iii)          in the case of the Total and Permanent Disablement of a
Participant, Awards held by the Participant at the time of Total and Permanent
Disablement that vest based on Continued Employment will continue to vest
pursuant to their original vesting schedule for one (1) year. Upon vesting,
Awards will be distributed to the Participant’s legal representatives. Awards
that remain unvested at the date that is one year (1) from the date of Total and
Permanent Disablement of a Participant will be forfeited;

(iv)          in the event a Participant’s employment with the Company shall
terminate due to Retirement, Awards held by the Participant at the time of
Retirement that vest based on Continued Employment will accelerate and fully
vest on the date of Retirement. In the case of Participants who are also
Non-Employee Directors, all of the Participant’s Awards then held shall continue
to vest pursuant to their original vesting schedule for one (1) year from the
date of Retirement. Any Awards that remain unvested on the date that is one
(1) year from the date of Retirement will be forfeited;

(v)           in the event a Participant’s employment with the Company shall
terminate due to Early Retirement, Awards held by the Participant at the time of
Early Retirement that vest based on Continuous Service will continue to vest for
pursuant to their original vesting schedule for two (2) years. Awards that
remain unvested at the date that is two years (2) from the date of the Early
Retirement of a Participant will be forfeited.

10


--------------------------------------------------------------------------------


9.   Incentive Bonuses

(a)   General.   Each Incentive Bonus Award will confer upon the Participant the
opportunity to earn a future payment tied to the level of achievement with
respect to one or more performance criteria established for a performance period
of not less than one (1) year.

(b)   Incentive Bonus Document.   The terms of any Incentive Bonus will be set
forth in an Award Agreement. Each Award Agreement evidencing an Incentive Bonus
shall contain provisions regarding (i) the target and maximum amount payable to
the Participant as an Incentive Bonus, (ii) the performance criteria and level
of achievement versus these criteria that shall determine the amount of such
payment, (iii) the term of the performance period as to which performance shall
be measured for determining the amount of any payment, (iv) the timing of any
payment earned by virtue of performance, (v) restrictions on the alienation or
transfer of the Incentive Bonus prior to actual payment, (vi) forfeiture
provisions and (vii) such further terms and conditions, in each case not
inconsistent with this Plan as may be determined from time to time by the
Administrator.

(c)   Performance Criteria.   The Administrator shall establish the performance
criteria and level of achievement versus these criteria that shall determine the
target and maximum amount payable under an Incentive Bonus, which criteria may
be based on financial performance and/or personal performance evaluations. The
Administrator may specify the percentage of the target Incentive Bonus that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code. Notwithstanding anything to the contrary herein, the
performance criteria for any portion of an Incentive Bonus that is intended by
the Administrator to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be a measure based on one
or more Qualifying Performance Criteria (as defined in Section 13(b)) selected
by the Administrator and specified at the time the Incentive Bonus is granted,
or within the time prescribed by Section 162(m) and shall otherwise be in
compliance with Section 162(m). The Administrator shall certify the extent to
which any Qualifying Performance Criteria has been satisfied, and the amount
payable as a result thereof, prior to payment of any Incentive Bonus that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code.

(d)   Timing and Form of Payment.   The Administrator shall determine the timing
of payment of any Incentive Bonus. Payment of the amount due under an Incentive
Bonus may be made in cash or in Shares, as determined by the Administrator. The
Administrator may provide for or, subject to such terms and conditions as the
Administrator may specify, may permit a Participant to elect for the payment of
any Incentive Bonus to be deferred to a specified date or event.

(e)   Discretionary Adjustments.   Notwithstanding satisfaction of any
performance goals, the amount paid under an Incentive Bonus on account of either
financial performance or personal performance evaluations may, to the extent
specified in the Award Agreement, be reduced, but not increased, by the
Administrator on the basis of such further considerations as the Administrator
shall determine.

10.   Deferral of Gains

The Administrator may, in an Award Agreement or otherwise, provide for the
deferred delivery of Shares upon settlement, vesting or other events with
respect to Restricted Stock or Restricted Stock Units, or in payment or
satisfaction of an Incentive Bonus. Notwithstanding anything herein to the
contrary, in no event will any deferral of the delivery of Shares or any other
payment with respect to any Award be allowed if the Administrator determines, in
its sole discretion, that the deferral would result in the imposition of the
additional tax under Section409A(a)(1)(B) of the Code. No award shall provide
for deferral of compensation that does not comply with Section 409A of the Code,
unless the Board, at the time of grant, specifically provides that the Award is
not intended to comply with Section 409A of the Code. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be

11


--------------------------------------------------------------------------------


exempt from, or compliant with, Section 409A is not so exempt or compliant or
for any action taken by the Board.

11.   Conditions and Restrictions Upon Securities Subject to Awards

The Administrator may provide that the Shares issued upon exercise of an Option
or Stock Appreciation Right or otherwise subject to or issued under an Award
shall be subject to such further agreements, restrictions, conditions or
limitations as the Administrator in its discretion may specify prior to the
exercise of such Option or Stock Appreciation Right or the grant, vesting or
settlement of such Award, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Shares issued upon exercise, vesting or settlement of such Award (including
the actual or constructive surrender of Shares already owned by the Participant)
or payment of taxes arising in connection with an Award. Without limiting the
foregoing, such restrictions may address the timing and manner of any resales by
the Participant or other subsequent transfers by the Participant of any Shares
issued under an Award, including without limitation (i) restrictions under an
insider trading policy or pursuant to applicable law, (ii) restrictions designed
to delay and/or coordinate the timing and manner of sales by Participant and
holders of other Company equity compensation arrangements, (iii) restrictions as
to the use of a specified brokerage firm for such resales or other transfers and
(iv) provisions requiring Shares to be sold on the open market or to the Company
in order to satisfy tax withholding or other obligations.

12.   Adjustment of and Changes in the Stock

In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), stock split or a combination
or consolidation of the outstanding Shares into a lesser number of shares, is
declared with respect to the Shares, the authorization limits under
Sections 5(a) and 5(c) shall be increased or decreased proportionately, and the
Shares then subject to each Award shall be increased or decreased
proportionately without any change in the aggregate purchase price therefore. In
the event the Shares shall be changed into or exchanged for a different number
or class of shares of stock or securities of the Company or of another
corporation, whether through recapitalization, reorganization, reclassification,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, or any other
similar corporate transaction or event affects the Shares such that an equitable
adjustment would be required in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the authorization limits under Sections 5(a) and 5(c) shall be adjusted
proportionately, and an equitable adjustment shall be made to each Share subject
to an Award such that no dilution or enlargement of the benefits or potential
benefits occurs. Each such Share then subject to each Award shall be adjusted to
the number and class of shares into which each outstanding Share shall be so
exchanged such that no dilution or enlargement of the benefits occurs, all
without change in the aggregate purchase price for the Shares then subject to
each Award. Action by the Committee pursuant to this Section 12 may include
adjustment to any or all of: (i) the number and type of Shares (or other
securities or other property) that thereafter may be made the subject of Awards
or be delivered under the Plan; (ii) the number and type of Shares (or other
securities or other property) subject to outstanding Awards; (iii) the purchase
price or exercise price of a Share under any outstanding Award or the measure to
be used to determine the amount of the benefit payable on an Award; and (iv) any
other adjustments the Committee determines to be equitable.

No right to purchase fractional shares shall result from any adjustment in
Awards pursuant to this Section 12. In case of any such adjustment, the Shares
subject to the Award shall be rounded down to the nearest whole share. The
Company shall notify Participants holding Awards subject to any adjustments

12


--------------------------------------------------------------------------------


pursuant to this Section 12 of such adjustment, but (whether or not notice is
given) such adjustment shall be effective and binding for all purposes of the
Plan.

13.   Qualifying Performance-Based Compensation

(a)   General.   The Administrator may establish performance criteria and the
level of achievement versus such criteria that shall determine the number of
Shares to be granted, retained, vested, issued or issuable under or in
settlement of or the amount payable pursuant to an Award, which criteria may be
based on Qualifying Performance Criteria or other standards of financial
performance and/or personal performance evaluations. In addition, the
Administrator may specify that an Award or a portion of an Award is intended to
satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code, provided that the performance criteria for such
Award or portion of an Award that is intended by the Administrator to satisfy
the requirements for “performance-based compensation” under Section 162(m) of
the Code shall be a measure based on one or more Qualifying Performance Criteria
selected by the Administrator and specified at the time the Award is granted, or
within the time prescribed by Section 162(m) and shall otherwise be in
compliance with Section 162(m). The Administrator shall certify the extent to
which any Qualifying Performance Criteria has been satisfied, and the amount
payable as a result thereof, prior to payment, settlement or vesting of any
Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding satisfaction of
any performance goals, the number of Shares issued under or the amount paid
under an award may, to the extent specified in the Award Agreement, be reduced,
but not increased, by the Administrator on the basis of such further
considerations as the Administrator in its sole discretion shall determine.

(b)   Qualifying Performance Criteria.   For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, or derivations of such performance criteria, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or Subsidiary, either individually,
alternatively or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Administrator: (i) cash flow (before or
after dividends), (ii) earnings per share (including earnings before interest,
taxes, depreciation and amortization), (iii) stock price, (iv) return on equity,
(v) total stockholder return, (vi) return on capital (including return on total
capital or return on invested capital), (vii) return on assets or net assets,
(viii) market capitalization, (ix) economic value added, (x) debt leverage (debt
to capital), (xi) revenue, (xii) income or net income, (xiii) operating income,
(xiv) operating profit or net operating profit, (xv) operating margin or profit
margin, (xvi) return on operating revenue, (xvii) cash from operations, (xviii)
operating ratio, (xix) operating revenue, (xx) market share, (xxi) (xxii)
product development or release schedules, (xxiii) new product innovation, (xxiv)
product cost reduction through advanced technology, (xxv) brand
recognition/acceptance, (xxvi) product ship targets, (xxvii) cost reductions,
customer service, (xxviii) customer satisfaction or (xxix) the sales of assets
or subsidiaries. To the extent consistent with Section 162(m) of the Code, the
Administrator (A) shall appropriately adjust any evaluation of performance under
a Qualifying Performance Criteria to eliminate the effects of charges for
restructurings, discontinued operations, extraordinary items and all items of
gain, loss or expense determined to be extraordinary or unusual in nature or
related to the disposal of a segment of a business or related to a change in
accounting principle all as determined in accordance with standards established
by opinion No. 30 of the Accounting Principles Board (APA Opinion No. 30) or
other applicable or successor accounting provisions, as well as the cumulative
effect of accounting changes, in each case as determined in accordance with
generally accepted accounting principles or identified in the Company’s
financial statements or notes to the financial statements, and (B) may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation, claims, judgments or

13


--------------------------------------------------------------------------------


settlements, (iii) the effect of changes in tax law or other such laws or
provisions affecting reported results, (iv) accruals for reorganization and
restructuring programs and (v) accruals of any amounts for payment under this
Plan or any other compensation arrangement maintained by the Company.

14.   Transferability

Each Award may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated by a Participant other than by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order,
and each Option or Stock Appreciation Right shall be exercisable only by the
Participant during his or her lifetime. Notwithstanding the foregoing, to the
extent permitted by the Administrator, the person to whom an Award is initially
granted (the “Grantee”) may transfer an Award to any “family member” of the
Grantee (as such term is defined in Section 1(a)(5) of the General Instructions
to Form S-8 under the Securities Act of 1933, as amended (“Form S-8”)), to
trusts solely for the benefit of such family members and to partnerships in
which such family members and/or trusts are the only partners; provided that,
(i) as a condition thereof, the transferor and the transferee must execute a
written agreement containing such terms as specified by the Administrator, and
(ii) the transfer is pursuant to a gift or a domestic relations order to the
extent permitted under the General Instructions to Form S-8. Except to the
extent specified otherwise in the agreement the Administrator provides for the
Grantee and transferee to execute, all vesting, exercisability and forfeiture
provisions that are conditioned on the Grantee’s Continued Employment or service
shall continue to be determined with reference to the Grantee’s employment or
service (and not to the status of the transferee) after any transfer of an Award
pursuant to this Section 14, and the responsibility to pay any taxes in
connection with an Award shall remain with the Grantee notwithstanding any
transfer other than by will or intestate succession.

15.   Suspension or Termination of Awards

Except as otherwise provided by the Administrator, if at any time (including
after a notice of exercise has been delivered or an award has vested) the Chief
Executive Officer or any other person designated by the Administrator (each such
person, an “Authorized Officer”) reasonably believes that a Participant may have
committed an Act of Misconduct as described in this Section 15, the Authorized
Officer, Administrator or the Board may suspend the Participant’s rights to
exercise any Option, to vest in an Award, and/or to receive payment for or
receive Shares in settlement of an Award pending a determination of whether an
Act of Misconduct has been committed.

If the Administrator or an Authorized Officer determines a Participant has
committed an act of embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to the Company or any Subsidiary, breach of fiduciary duty,
violation of Company ethics policy or code of conduct, or deliberate disregard
of the Company or Subsidiary rules resulting in loss, damage or injury to the
Company or any Subsidiary, or if a Participant makes an unauthorized disclosure
of any Company or Subsidiary trade secret or confidential information, solicits
any employee or service provider to leave the employ or cease providing services
to the Company or any Subsidiary, breaches any intellectual property or
assignment of inventions covenant, engages in any conduct constituting unfair
competition, breaches any non-competition agreement, induces any Company or
Subsidiary customer to breach a contract with the Company or any Subsidiary or
to cease doing business with the Company or any Subsidiary, or induces any
principal for whom the Company or any Subsidiary acts as agent to terminate such
agency relationship (any of the foregoing acts, an “Act of Misconduct”), then
except as otherwise provided by the Administrator, (i) neither the Participant
nor his or her estate nor transferee shall be entitled to exercise any Option or
Stock Appreciation Right whatsoever, vest in or have the restrictions on an
Award lapse, or otherwise receive payment of an Award, (ii) the Participant will
forfeit all outstanding Awards and (iii) the Participant may be required, at the
Administrator’s sole discretion, to return and/or repay to the Company any then
unvested Shares previously issued under the Plan. In making such determination,
the Administrator or an Authorized

14


--------------------------------------------------------------------------------


Officer shall give the Participant an opportunity to appear and present evidence
on his or her behalf at a hearing before the Administrator or its designee or an
opportunity to submit written comments, documents, information and arguments to
be considered by the Administrator. Any dispute by a Participant or other person
as to the determination of the Administrator shall be resolved pursuant to
Section 23 of the Plan.

16.   Compliance with Laws and Regulations

This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Company to sell, issue or deliver Shares
under such Awards, shall be subject to all applicable foreign, federal, state
and local laws, rules and regulations, stock exchange rules and regulations, and
to such approvals by any governmental or regulatory agency as may be required.
The Company shall not be required to register in a Participant’s name or deliver
any Shares prior to the completion of any registration or qualification of such
shares under any foreign, federal, state or local law or any ruling or
regulation of any government body which the Administrator shall determine to be
necessary or advisable. To the extent the Company is unable to or the
Administrator deems it infeasible to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, the Company
and its Subsidiaries shall be relieved of any liability with respect to the
failure to issue or sell such Shares as to which such requisite authority shall
not have been obtained. No Option shall be exercisable and no Shares shall be
issued and/or transferable under any other Award unless a registration statement
with respect to the Shares underlying such Option is effective and current or
the Company has determined that such registration is unnecessary.

In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Administrator may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such individual to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy. The Administrator may also
impose conditions on the grant, issuance, exercise, vesting, settlement or
retention of Awards in order to comply with such foreign law and/or to minimize
the Company’s obligations with respect to tax equalization for Participants
employed outside their home country.

17.   Withholding

To the extent required by applicable federal, state, local or foreign law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of an Option
exercise, disposition of Shares issued under an Incentive Stock Option, the
vesting of or settlement of an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award. To the extent a Participant
makes an election under section 83(b), within ten days of filing such election
with the Internal Revenue Service, the Participant  must notify the Company in
writing of such election. The Company and its Subsidiaries shall not be required
to issue Shares, make any payment or to recognize the transfer or disposition of
Shares until all such obligations are satisfied. The Administrator may provide
for or permit these obligations to be satisfied through the mandatory or
elective sale of Shares and/or by having the Company withhold a portion of the
Shares that otherwise would be issued to him or her upon exercise of the Option
or the vesting or settlement of an Award, or by tendering Shares previously
acquired. To the extent a Participant makes an election under section 83(b),
within ten days of filing such election with the Internal Revenue Service, the
Participant  must notify the Company in writing of such election.

15


--------------------------------------------------------------------------------


18.   Administration of the Plan

(a)   Administrator of the Plan.   The Plan shall be administered by the
Administrator who shall be the Compensation Committee of the Board or, in the
absence of a Compensation Committee, the Board itself. The Committee shall serve
at the pleasure of the Board and shall consist of not less than three
(3) directors, each of whom is an “Independent Director” under NYSE listing
requirements and an “Outside Director” within the meaning of Section 162(m) of
the Code. Any power of the Administrator may also be exercised by the Board,
except to the extent that the grant or exercise of such authority would cause
any Award or transaction to become subject to (or lose an exemption under) the
short-swing profit recovery provisions of Section 16 of the Securities Exchange
Act of 1934 or cause an Award designated as a Performance Award not to qualify
for treatment as performance-based compensation under Section 162(m) of the
Code. To the extent that any permitted action taken by the Board conflicts with
action taken by the Administrator, the Board action shall control.

(b)   Powers of Administrator.   Subject to the express provisions of this Plan,
the Administrator shall be authorized and empowered to do all things that it
determines to be necessary or appropriate in connection with the administration
of this Plan, including, without limitation: (i) to prescribe, amend and rescind
rules and regulations relating to this Plan and to define terms not otherwise
defined herein; (ii) to determine which persons are Participants, to which of
such Participants, if any, Awards shall be granted hereunder and the timing of
any such Awards; (iii) to grant Awards to Participants and determine the terms
and conditions thereof, including the number of Shares subject to Awards and the
exercise or purchase price of such Shares and the circumstances under which
Awards become exercisable or vested or are forfeited or expire, which terms may
but need not be conditioned upon the passage of time, Continued Employment, the
satisfaction of performance criteria, the occurrence of certain events
(including a Change in Control), or other factors; (iv) to establish and verify
the extent of satisfaction of any performance goals or other conditions
applicable to the grant, issuance, exercisability, vesting and/or ability to
retain any Award; (v) to prescribe and amend the terms of the agreements or
other documents evidencing Awards made under this Plan (which need not be
identical) and the terms of or form of any document or notice required to be
delivered to the Company by Participants under this Plan; (vi) to determine
whether, and the extent to which, adjustments are required pursuant to
Section 12; (vii) to interpret and construe this Plan, any rules and regulations
under this Plan and the terms and conditions of any Award granted hereunder, and
to make exceptions to any such provisions in if the Committee, in good faith,
determines that it is necessary to do so in light of extraordinary circumstances
and for the benefit of the Company; and (viii) to make all other determinations
deemed necessary or advisable for the administration of this Plan. The Committee
may, in its sole and absolute discretion, without amendment to the Plan, waive
or amend the operation of Plan provisions respecting exercise after termination
of employment or service to the Company or an Affiliate and, except as otherwise
provided herein, adjust any of the terms of any Award. The Committee may also
(a) accelerate the date on which any Award granted under the Plan becomes
exercisable or (b) accelerate the Vesting Date or waive or adjust any condition
imposed hereunder with respect to the vesting or exercisability of an Award,
provided that the Committee, in good faith, determines that such acceleration,
waiver or other adjustment is necessary or desirable in light of extraordinary
circumstances. Notwithstanding anything in the Plan to the contrary, no Award
outstanding under the Plan may be repriced, regranted through cancellation or
otherwise amended to reduce the exercise price applicable thereto (other than
with respect to adjustments made in connection with a Transaction or other
change in the Company’s capitalization) without the approval of the Company’s
stockholders.

(c)   Determinations by the Administrator.   All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of or operation of any
Award granted hereunder, shall be final and binding on all Participants,
beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Award. The Administrator shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making

16


--------------------------------------------------------------------------------


such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any officer or other employee of
the Company and such attorneys, consultants and accountants as it may select.

(d)   Subsidiary Awards.   In the case of a grant of an Award to any Participant
employed by a Subsidiary, such grant may, if the Administrator so directs, be
implemented by the Company issuing any subject Shares to the Subsidiary, for
such lawful consideration as the Administrator may determine, upon the condition
or understanding that the Subsidiary will transfer the Shares to the Participant
in accordance with the terms of the Award specified by the Administrator
pursuant to the provisions of the Plan. Notwithstanding any other provision
hereof, such Award may be issued by and in the name of the Subsidiary and shall
be deemed granted on such date as the Administrator shall determine.

19.   Amendment of the Plan or Awards

The Board may amend, alter or discontinue this Plan and the Administrator may
amend, or alter any agreement or other document evidencing an Award made under
this Plan but, except as provided pursuant to the provisions of Section 12, no
such amendment shall, without the approval of the stockholders of the Company:

(a)   increase the maximum number of Shares for which Awards may be granted
under this Plan;

(b)   reduce the price at which Options may be granted below the price provided
for in Section 6(a);

(c)   reduce the exercise price of outstanding Options;

(d)   extend the term of this Plan;

(e)   change the class of persons eligible to be Participants;

(f)   otherwise amend the Plan in any manner requiring stockholder approval by
law or under the New York Stock Exchange listing requirements; or

(g)   increase the individual maximum limits in Sections 5(c) and (d).

No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Administrator determines in its sole discretion and prior to the date of any
Change in Control that such amendment or alteration either is required or
advisable in order for the Company, the Plan or the Award to satisfy any law or
regulation or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard.

20.   Change in Control.

Unless otherwise specified in an individual Award Agreement or otherwise, in the
event of a Change in Control, the restrictions covering each outstanding Award,
whether the restrictions are based on Continuous Service or the attainment of
Performance Goals, at the time of the Change in Control, shall lapse immediately
prior to such Change in Control and such Award shall no longer be subject to
risk of forfeiture. In the case of an “Incentive Bonus” Awards that are
outstanding at the time of a Change in Control, Participants will receive the
target Award amount for all performance cycles in place as soon as practical
after the closing of the Change in Control transaction.

21.   No Liability of Company

The Company and any Subsidiary or affiliate which is in existence or hereafter
comes into existence shall not be liable to a Participant or any other person as
to: (i) the non-issuance or sale of Shares as to which the Company has been
unable to obtain from any regulatory body having jurisdiction the authority

17


--------------------------------------------------------------------------------


deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder; and (ii) any tax consequence expected, but not
realized, by any Participant or other person due to the receipt, exercise or
settlement of any Award granted hereunder.

22.   Non-Exclusivity of Plan

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Administrator to adopt such
other incentive arrangements as either may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under this Plan or an arrangement not intended to qualify under Code
Section 162(m), and such arrangements may be either generally applicable or
applicable only in specific cases.

23.   Governing Law

This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the Delaware and applicable federal
law. Any reference in this Plan or in the agreement or other document evidencing
any Awards to a provision of law or to a rule or regulation shall be deemed to
include any successor law, rule or regulation of similar effect or
applicability.

24.   Arbitration of Disputes

In the event a Participant or other holder of an Award or person claiming a
right under an Award or the Plan believes that a decision by the Administrator
with respect to such person or Award was arbitrary or capricious, the person may
request arbitration with respect to such decision. The review by the arbitrator
shall be limited to determining whether the Participant or other Award holder
has proven that the Administrator’s decision was arbitrary or capricious. This
arbitration shall be the sole and exclusive review permitted of the
Administrator’s decision. Participants, Award holders and persons claiming
rights under an Award or the Plan explicitly waive any right to judicial review.

Notice of demand for arbitration shall be made in writing to the Administrator
within thirty (30) days after the applicable decision by the Administrator. The
arbitrator shall be selected by those members of the Board who are neither
members of the Compensation Committee of the Board nor employees of the Company
or any Subsidiary. If there are no such members of the Board, the arbitrator
shall be selected by the Board. The arbitrator shall be an individual who is an
attorney licensed to practice law in the jurisdiction in which the Company’s
headquarters are then located. Such arbitrator shall be neutral within the
meaning of the Commercial Rules of Dispute Resolution of the American
Arbitration Association; provided, however, that the arbitration shall not be
administered by the American Arbitration Association. Any challenge to the
neutrality of the arbitrator shall be resolved by the arbitrator whose decision
shall be final and conclusive. The arbitration shall be administered and
conducted by the arbitrator pursuant to the Commercial Rules of Dispute
Resolution of the American Arbitration Association. Each side shall bear its own
fees and expenses, including its own attorney’s fees, and each side shall bear
one half of the arbitrator’s fees and expenses. The decision of the arbitrator
on the issue(s) presented for arbitration shall be final and conclusive and may
be enforced in any court of competent jurisdiction.

25.   No Right to Employment, Reelection or Continued Service

Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor shall this Plan
or an Award itself confer upon any Participant any right to continue his or her
employment or service for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall constitute an

18


--------------------------------------------------------------------------------


employment contract with the Company, any Subsidiary and/or its affiliates.
Subject to Sections 4 and 19, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Board without
giving rise to any liability on the part of the Company, its Subsidiaries and/or
its affiliates.

26.   Unfunded Plan

The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their Awards. If the
Administrator or the Company chooses to set aside funds in a trust or otherwise
for the payment of Awards under the Plan, such funds shall at all times be
subject to the claims of the creditors of the Company in the event of its
bankruptcy or insolvency.

19


--------------------------------------------------------------------------------